ACUERDO DE PRÓRROGA DE PLAZO DEL TERCER PERÍODO DE LA FASE DE
EXPLORACIÓN DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXV

Conste por el presente documento, el Acuerdo de Prórroga de Plazo del Tercer Período de
la fase de exploración del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote XXV, que celebran de una parte PERUPETRO S.A., con RUC N*
20196785044, con domicilio en Av. Luis Aldana N” 320, San Borja, debidamente
representada por la Dra. Isabel Mercedes Tafur Marín, identificada con Documento
Nacional de Identidad N” 08203459, en su condición de Gerente General (e), cuyo poder
se encuentra inscrito en el Asiento CO0060 de la Partida Electrónica N* 00259837 del
Registro de Personas Jurídicas de Lima; y, de la otra parte, VETRA PERU S.A.C., con
RUC N”* 20517111903, con domicilio en Calle Alcanfores N” 495, Oficina 502, Miraflores,
Lima, Perú, debidamente representado por su Gerente General Gustavo Alberto Posth
Mavila, identificado con Documento Nacional de Identidad N* 06464676, según poder
inscrito en el Asiento CO0001 de la Partida 12066273 del Registro de Personas Jurídicas
de Lima; en los términos y condiciones siguientes:

Cláusula Primera: Antecedentes

- PERUPETRO S.A., en adelante PERUPETRO y VETRA PERU S.A.C. celebraron un
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
XXV, en adelante el Contrato, el mismo que conforme a ley fue aprobado por Decreto
Supremo N* 060-2007-EM, elevado a escritura pública y suscrito con fecha 21 de
noviembre de 2007, ante el Notario Público de Lima Eduardo Orihuela Iberico.

- Mediante Decreto Supremo N* 017-2012-EM de fecha 22 de mayo de 2012, se aprobó
la modificación del Contrato, a fin de reflejar la sustitución de la condición de garante
corporativo que será asumida por VETRA ENERGIA S.L., en reemplazo de VETRA
ENERGY GROUP LLC.

- Mediante Carta VETRA PERU 149-2012 de fecha 12 de julio de 2012, VETRA PERU
S.A.C. solicitó a PERUPETRO la extensión del Tercer Período, producto de la
unificación del Tercer y Cuarto Período de la fase de Exploración del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en Lote XXV, presentando
el correspondiente informe de sustento.

- Del Informe Técnico Legal GFST-0629-2012 de fecha 12 de julio de 2012, se expresa
que siendo inviable el cumplimiento de las obligaciones del Tercer Período del
Programa Mínimo de Trabajo, por las razones extraordinarias descritas en el informe de
sustento presentado por el contratista, sería factible aceptar y aprobar la solicitud de
unificación referida; por tanto se recomienda la suscripción del Acuerdo de prórroga del
Tercer Período de la fase de exploración, sin modificar el plazo total de la fase de
exploración ni el número de UTE del Programa Mínimo de Trabajo del Contrato.

- El acápite 4.13 del Contrato establece que “En casos excepcionales, que hagan inviable
el cumplimiento de las obligaciones y/o plazos de los periodos de los programas
mínimos de trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a solicitud
del Contratista, mediante la presentación de un informe de sustento, las obligaciones de
los períodos del programa mínimo de trabajo podrán ser sustituidas y los plazos de los
mismos prorrogados, siempre que PERUPETRO acepte y apruebe la solicitud del
Contratista. En ningún caso, la sustitución modificará el compromiso inicial en Unidades
de Trabajo Exploratorio para la fase de exploración, disminuyendo obligaciones.”

Mediante Acuerdo de Directorio N” 063-2012, de fecha 19 de julio de 2012, el Directorio
de PERUPETRO aprobó el Acuerdo de Prórroga de Plazo del Tercer Período de la fase
de exploración del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote XXV, al amparo del acápite 4.13 del Contrato, por lo que
procede la suscripción del presente documento.

Cláusula Segunda: Acuerdo de Prórroga de Plazo del Tercer Período de la fase de
exploración

2.1. Las Partes acuerdan prorrogar el plazo del Tercer Período de la fase de
exploración, como producto de la unificación del Tercer y Cuarto Período, del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
XXV. Para efectos de mantener el plazo de siete (7) años de la fase de
exploración, establecido en el acápite 3.1 del Contrato, los períodos quedan
estructurados conforme a lo siguiente:

“3.2 La fase de exploración se divide en cinco (5) períodos:

3.2.1 Un Primer Período con una duración de (12) Meses, contados a partir de la
Fecha Efectiva.

3.2.2 Un Segundo Período con una duración de dieciocho (18) Meses contados
a partir de la terminación del plazo señalado en el subacápite 3.2.1.

3.2.3 Un Tercer Período con una duración de (30) Meses contados a partir de la
terminación del plazo señalado en el subacápite 3.2.2.

3.2.4 Un Cuarto Período con una duración de (12) Meses contados a partir de la
terminación del plazo señalado en el subacápite 3.2.3.

3.2.5 Un Quinto Período con una duración de (12) Meses contados a partir de la
terminación del plazo señalado en el subacápite 3.2.4.”

2.2 Las partes acuerdan que producto de la unificación del Tercer y Cuarto período de
la fase de exploración, el Programa Mínimo de Trabajo quedará estructurado de la
siguiente manera:

Subacápite Período Actividad

(+)

4.6.3 Tercero [300 UTE o Adquisición, procesamiento e interpretación
de 270 Km de sísmica 2D, la perforación de un (1) pozo
exploratorio a una profundidad mínima de 1,200 m y/o 30
m dentro del Paleozoico, un Estudio de Geoquímica de
Subsuelo y perforar un (1) pozo exploratorio hasta una
profundidad mínima de 1,800 m.

4.6.4 Cuarto 90 UTE o perforar un (1) pozo exploratorio hasta una
profundidad mínima de 1,800 m.
4.6.5 Quinto 90 UTE o perforar un (1) pozo exploratorio hasta una

Cuarto Período la suelta de por lo menos el treinta por ciento (30%). Al final del
Quinto Período habrá totalizado la suelta de por lo menos el cincuenta por ciento

profundidad mínima de 1,800 m.

/ 2.3 Para efectos de las sueltas de áreas, el Contratista deberá haber realizado al final

Y) del Tercer Período la suelta de por lo menos el veinte por ciento (20%), al final del
(50%) del Área del Contrato original.

Acuerdo de PrórrogadejPlazo-

SS
UP

2.4 En aplicación del segundo párrafo del acápite 4.13, se sustituye los Anexos C-3, C-

4yC-5.
“ANEXO "C-3" '
CARTA FIANZA PARA EL TERCER PERÍODO DEL PROGRAMA MÍNIMO DE
TRABAJO
CARTA FIANZA N*
Lima,
Señores
PERUPETRO S.A.
Ciudad.
De nuestra consideración:
Por la presente, nosotros ..... (Entidad del sistema financiero)..... nos constituimos en

fiadores solidarios de VETRA PERÚ S.A.C., en adelante llamado el Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de un millón
quinientos mil y 00/100 Dólares (US$ 1'500,000.00) a fin de garantizar el fiel cumplimiento
de las obligaciones del Contratista bajo el programa mínimo de trabajo del tercer período
de la fase de exploración, contenidas en la cláusula cuarta del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote XXV, suscrito con PERUPETRO (en
adelante llamado Contrato).

La obligación que asume ....(Entidad del sistema financiero) ...... bajo la presente fianza se
limita a pagar a PERUPETRO la suma de un millón quinientos mil y 00/100 Dólares (US$
1'500,000.00) requerida en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, incondicional y de
realización automática, pagadera a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
financiero).... solicitando el pago de un millón quinientos mil y 00/100 Dólares (US$
1'500,000.00), declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al Contratista
exigiéndole el cumplimiento de la obligación antes referida y notificándole su intención de
hacer efectiva la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presente la reclamación de pago a ....(Entidad del sistema financiero).....

2. La presente fianza expirará a más tardar el ..... a menos que con anterioridad a esa
fecha ... (Entidad del sistema financiero)... reciba una carta de PERUPETRO liberando a
...(Entidad del sistema financiero).... y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada en la fecha de recepción
de la mencionada carta de PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente fianza a favor de ustedes,
devengará un interés equivalente a la Tasa Activa en Moneda Extranjera (TAMEX) de las
Instituciones del Sistema Financiero que publica la Superintendencia de Banca y Seguros
aplicable durante el período de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial dirigida por
PERUPETRO a ... (Entidad del sistema financiero)...

A partir de la fecha de la expiración o cancelación no se podrá presentar reclamo alguno
por la presente fianza y .... (Entidad del sistema financiero)..... y el Contratista quedarán
liberados de toda responsabilidad u obligación respe resente fianza.

AA

]
Acuerdo: de Prórroga de Plazo del Tercer Período - Lote XXV
No P,
Atentamente,

(Entidad del sistema financiero)”

“ANEXO "C-4" '
CARTA FIANZA PARA EL CUARTO PERÍODO DEL PROGRAMA MÍNIMO DE
TRABAJO
CARTA FIANZA N*
Lima,
Señores
PERUPETRO S.A.
Ciudad.
De nuestra consideración:
Por la presente, nosotros ..... (Entidad del sistema financiero)... nos constituimos en

fiadores solidarios de VETRA PERÚ S.A.C., en adelante llamado el Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de cuatrocientos
cincuenta mil y 00/100 Dólares (US$ 450,000.00) a fin de garantizar el fiel cumplimiento de
las obligaciones del Contratista bajo el programa mínimo de trabajo del cuarto período de
la fase de exploración, contenidas en la cláusula cuarta del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote XXV, suscrito con PERUPETRO (en
adelante llamado Contrato).

La obligación que asume ....(Entidad del sistema financiero) ...... bajo la presente fianza se
limita a pagar a PERUPETRO la suma de cuatrocientos cincuenta mil y 00/100 Dólares
(US$ 450,000.00) requerida en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, incondicional y de
realización automática, pagadera a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
financiero).... solicitando el pago de cuatrocientos cincuenta mil y 00/100 Dólares (US$
450,000.00), declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al Contratista
exigiéndole el cumplimiento de la obligación antes referida y notificándole su intención de
hacer efectiva la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presente la reclamación de pago a ....(Entidad del sistema financiero).....

2. La presente fianza expirará a más tardar el ..... a menos que con anterioridad a esa
fecha ... (Entidad del sistema financiero)... reciba una carta de PERUPETRO liberando a
....(Entidad del sistema financiero)... y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada en la fecha de recepción
de la mencionada carta de PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente fianza a favor de ustedes,
devengará un interés equivalente a la Tasa Activa en Moneda Extranjera (TAMEX) de las
Instituciones del Sistema Financiero que publica la Superintendencia de Banca y Seguros

calculados a partir de la fecha de la recepción de la carta notarial dirigida por
PERUPETRO a ... (Entidad del sistema financiero)...

A partir de la fecha de la expiración o cancelación no se podrá presentar reclamo alguno
por la presente fianza y .... (Entidad del sistema financiero)..... y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la presente fianza.

Atentamente,

(Entidad del sistema financiero)”

“ANEXO "C-5"
CARTA FIANZA PARA EL QUINTO PERÍODO DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N*
Lima,

Señores
PERUPETRO S.A.
Ciudad.

De nuestra consideración:

Por la presente, nosotros ..... (Entidad del sistema financiero)... nos constituimos en
fiadores solidarios de VETRA PERÚ S.A.C., en adelante llamado el Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de cuatrocientos
cincuenta mil y 00/100 Dólares (US$ 450,000.00) a fin de garantizar el fiel cumplimiento de
las obligaciones del Contratista bajo el programa mínimo de trabajo del quinto período de
la fase de exploración, contenidas en la cláusula cuarta del Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote XXV, suscrito con PERUPETRO (en
adelante llamado Contrato).

La obligación que asume ....(Entidad del sistema financiero) ...... bajo la presente fianza se
limita a pagar a PERUPETRO la suma de cuatrocientos cincuenta mil y 00/100 Dólares
(US$ 450,000.00) requerida en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, incondicional y de
realización automática, pagadera a la presentación dentro del plazo de vigencia de la
misma, de una carta notarial dirigida por PERUPETRO a .... (Entidad del sistema
financiero)... solicitando el pago de cuatrocientos cincuenta mil y 00/100 Dólares (US$
450,000.00), declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al Contratista
exigiéndole el cumplimiento de la obligación antes referida y notificándole su intención de
hacer efectiva la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la fecha en que
PERUPETRO presente la reclamación de pago a ....(Entidad del sistema financiero).....

2. La presente fianza expirará a más tardar el ..... a menos que con anterioridad a esa
fecha ... (Entidad del sistema financiero)... reciba una carta de PERUPETRO liberando a
... (Entidad del sistema financiero)... y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada en la fecha de recepción

3. Toda demora por nuestra parte para honrar la presente fianza a favor de ustedes,
devengará un interés equivalente a la Tasa Activa en Moneda Extranjera (TAMEX) de las
Instituciones del Sistema Financiero que publica la Superintendencia de Banca y Seguros
aplicable durante el período de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial dirigida por
PERUPETRO a ... (Entidad del sistema financiero)...

A partir de la fecha de la expiración o cancelación no se podrá presentar reclamo alguno
por la presente fianza y .... (Entidad del sistema financiero)..... y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la presente fianza.

Atentamente,

(Entidad del sistema financiero)”

2.5 En la fecha de suscripción del Acuerdo Prórroga de Plazo del Tercer Período de la
fase de exploración del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote XXV, el Contratista deberá entregar una nueva fianza O
prorrogar la existente por el nuevo plazo establecido para el Tercer Período de la
fase de exploración del Contrato, conforme a lo establecido en el segundo párrafo
del acápite 4.13 del Contrato.

2.6 Rige en todo lo demás, los términos y condiciones establecidos en el Contrato.

Las Partes, en señal de conformidad suscriben el presente documento en dos originales, al

noveno día del mes de agosto del año dos mil doce.
AN Mavila

erente General
VETRA PERU S.A.C.

Ltd TIAS
Isabel Mercedes Tafur Mayáh

Gerente General (e)

PERUPETRO S.A.

S
2
ncia CÍ-

de Plazo del Tercer Período - Lote XXV

0, Acuerdo de Prórro:
HA S
U o
X ei
